--------------------------------------------------------------------------------

Exhibit 10.1
 
FORM OF PERFORMANCE
AWARD AGREEMENT




THIS PERFORMANCE AWARD AGREEMENT (this "Agreement") is entered into effective as
of ________, 2011 (the "Grant Date"), by CRAFT BREWERS ALLIANCE, INC., a
Washington corporation (the "Company"), and _____________________________ (the
"Participant").
 
RECITALS
 
A.           The Company has adopted the 2010 Stock Incentive Plan (the
"Plan").  Capitalized terms that are used but not defined in this Agreement will
have the meanings given those terms in the Plan.
 
B.           The Administrator has designated the Participant to receive a
Performance Award under the Plan.
 
NOW THEREFORE, the Company and the Participant agree as follows:
 
1.           Performance Award.  The Company grants to the Participant a
Performance Award (the "Award") of up to ______ shares of Common Stock (the
"Performance Shares") for the period beginning on the Grant Date and ending on
March 31, 2014 (the "Performance Period").  The actual number of Performance
Shares that will be issued to the Participant pursuant to the Award will be
determined as described below, based on the actual results of the Company for
the three fiscal years ending December 31, 2013 (the "Measurement Period").  The
Award is subject to all of the provisions of the Plan and the terms and
conditions specified in this Agreement.
 
2.           Performance Goals. As long as the Participant remains employed by
the Company, the Performance Shares earned under this section will vest on the
last day of the Performance Period specified above (the "Vesting Date"), subject
to the written certification by the Administrator of the achievement of the
performance goals set forth on Exhibit A (the "Performance Goals").  The number
of Performance Shares, if any, that may be earned based on the Performance Goals
will be as set forth in Schedule 1, subject to the Cutback set forth in Schedule
2.
 
Schedule 1.            Award Earned Relative to Performance Goals.
 
Performance Goal
% of Award Earned
3-Year Adjusted EBITDA
50%
3-Year Net Sales
50%



 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.            Cutback.  For each 1% shortfall as to achievement of a
given Performance Goal up to 20%, the number of Performance Shares earned is
reduced by 3.5% (the "Cutback").  No Performance Shares will be earned with
respect to a given Performance Goal as to which achievement is below 80 percent.
 
Minimum Achievement
Threshold
Performance Shares Earned
100%
100%
99%
96.5%
98%
93%
97%
89.5%
96%
86%
95%
82.5%
94%
79%
93%
75.5%
92%
72%
91%
68.5%
90%
65%
89%
61.5%
88%
58%
87%
54.5%
86%
51%
85%
47.5%
84%
44%
83%
40.5%
82%
37%
81%
33.5%
80%
30%
Below 80%
0



3.           Settlement of Award.  The Award will be settled on a settlement
date selected by the Administrator as soon as practicable after the end of the
Performance Period, and in no case later than 30 days following the Vesting
Date, by the delivery to the Participant of an unrestricted certificate for all
the Performance Shares vested under this Agreement.
 
4.           Other Documents.  The Participant will be required to furnish to
the Company such other documents or representations as the Company may require
to assure compliance with applicable laws and regulations as a condition of the
Company's obligation to issue any Performance Shares.
 
5.           Forfeiture.  Except to the extent otherwise determined by the
Administrator in its sole discretion pursuant to the provisions of Section 10 of
the Plan, the Participant's rights in all Performance Shares subject to this
Agreement that have not vested will be forfeited, and the Award will be canceled
and the Participant will not receive any Performance Shares or other payment
with respect to the Award, upon termination of the Participant's employment (or
business relationship) with the Company and its Affiliates for any reason prior
to the Vesting Date.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Capitalization Adjustments.  Capitalization adjustments to the
Performance Shares, if any, will be made as required by Section 10.1 of the
Plan.
 
7.           Rights as Shareholder. Prior to the issuance of Performance Shares
in settlement of the Award, the Participant will have no rights as a shareholder
of the Company with respect to the Award or the Performance Shares.
 
8.           Tax Withholding and Reimbursement.  Participant must satisfy all
federal, state and local tax withholding obligations relating to the settlement
of the Award.  The Company is authorized to require the Participant to remit to
the Company, or to withhold from the Participant's other compensation, any
withholding and payroll taxes imposed on the Company in connection with or with
respect to the settlement of the Award.  Subject to the prior written approval
of the Administrator in its sole discretion, the Participant, by written notice
to the Administrator which complies with any applicable timing restrictions
imposed pursuant to Rule 16b-3 under the Exchange Act, may elect to have
withholding taxes satisfied by withholding Common Stock from the shares of
Common Stock otherwise issuable to the Participant in settlement of the Award.
 
9.           Entire Agreement; Amendments; Binding Effect.  This Agreement,
together with the Plan, constitutes the entire agreement and understanding
between the Company and the Participant regarding the subject matter
hereof.  Except as permitted by the Plan, no amendment of the Award or this
Agreement, or waiver of any provision of this Agreement or the Plan, shall be
valid unless in writing and duly executed by the Company and the
Participant.  The failure of any party to enforce any of that party's rights
against the other party for breach of any of the terms of this Agreement or the
Plan shall not be construed as a waiver of such rights as to any continued or
subsequent breach.  This Agreement shall be binding upon the Participant and his
or her heirs, successors and assigns.
 
10.           Code Section 409A. This Agreement is intended to be exempt from
the requirements of Code Section 409A by reason of all payments under this
Agreement being "short-term deferrals" within the meaning of Treas. Reg.
§ 1.409A-1(b)(4).  All provisions of this Agreement shall be interpreted in a
manner consistent with preserving this exemption.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

"Company"   CRAFT BREWERS ALLIANCE, INC.        
 
By:
        [Name]       [Title]                   "Participant"                

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PERFORMANCE GOALS

 
A.  3-Year Adjusted EBITDA in the cumulative amount of $*** or more during the
Measurement Period.  The term Adjusted EBITDA is defined as earnings before net
interest expense, taxes, depreciation and amortization and share-based
compensation expense.
 
B.  3-Year Net Sales in the cumulative amount of $*** or more during the
Measurement Period.  Net Sales are sales, net of excise taxes, as reported in
the Company's Form 10-K as filed with the Securities and Exchange Commission.
 
The determination of the level of attainment of the above performance goals is
subject to adjustment (up or down) for the effect of unanticipated or
non-recurring items having a material effect on the Company's financial results,
in each case to the extent the Committee approves such adjustment in its sole
discretion.  The Committee will make this determination prior to the March 31
following the end of the fiscal year in which the event giving rise to the
proposed adjustment occurred.
 
________________________________________
***  Confidential information has been omitted and filed with the Securities and
Exchange Commission pursuant to a confidential treatment request.
 
 

--------------------------------------------------------------------------------